           Case 6:19-bk-02033-CCJ       Doc 20    Filed 06/12/19   Page 1 of 2



                                   ORDERED.

     Dated: June 12, 2019




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 IN RE:                                                     CASE NO.: 6:19-bk-02033-CCJ
                                                                            CHAPTER 7
 DAVID R BILLSBOROUGH,
        Debtor,
 PATRICIA A BILLSBOROUGH,
        Joint Debtor.
 _________________________________/

      AGREED ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY
                 [Effective 90 days from entry of this Order]

       THIS CASE came on consideration without a hearing on U.S. Bank National
Association, as Trustee, successor in interest to Bank of America, National Association, as
Trustee, successor by merger to LaSalle Bank National Association, as Trustee for Morgan
Stanley Mortgage Loan Trust 2006-16AX, Mortgage Pass-Through Certificates, Series 2006-
16AX’s (“Secured Creditor”) Motion for Relief from Stay (Docket No. 14). The parties having




                                            1
            Case 6:19-bk-02033-CCJ           Doc 20      Filed 06/12/19      Page 2 of 2



agreed to the relief sought and the Court being otherwise duly advised on the premises,
Accordingly, it is:

       ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED, effective 90-
       days from entry of this Order to allow the Chapter 7 Trustee time to market and sell
       the real property, subject to Secured Creditor's approval should the sale be short
       of a complete payoff.

   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated, effective 90-days from entry of

       this Order, as to the Secured Creditor’s interest in the following property located at 12836 Jacob

       Grace Court, Windermere, FL 34786 in Orange County, Florida, legally described as:

LOT 58, TILDENS GROVE PHASE 1, AS PER PLAT THEREOF, RECORDED IN
PLAT BOOK 47, PAGE 65 THROUGH 70, OF THE PUBLIC RECORDS OF ORANGE
COUNTY, FLORIDA.

   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Attorneys’ fees in the amount of $350.00 and costs in the amount of $181.00 are awarded
       for the prosecution of this Motion for Relief from Stay, but are not recoverable from the
       Debtor(s) or the Debtor(s)’ Bankruptcy estate.
                                                 ###
Attorney, Christopher P. Salamone, Esquire, is directed to serve a copy of this order on
interested parties and file a proof of service within 3 days of entry of the order.




                                                   2
